Exhibit 10.8
 
[image00001.jpg]
ITR MASTER CONTRACT

--------------------------------------------------------------------------------

 
 
 
By and Between:       
ITR Laboratories Canada Inc.
 
 
19601 boul. Clark Graham, Baie d’Urfe, Quebec, H9X 3T1, Canada
Tel: (514) 457-7400
Fax: (514) 457-7303
 
 
 
 

 
(“ITR”)
 
By and Between:       
The Sponsor
 
 
Name:  ProtoKinetix, Incorporated
 
 
Address:  9176 South Pleasants Highway
 
 
Tel:   304-299-5070
   
Contact Person:  Clarence E. Smith
   
Title:  President and CEO
   
E-mail:  csmith@protokinetix.com
       

 
(the “Sponsor”)
 
Effective Date:    
April 19, 2016
 

 
WHEREAS, Sponsor has the rights to certain compounds, materials or other
substances (“Test Materials”) and desires to have ITR conduct a preclinical
study or studies of the Test Materials (“Study” or “Studies”);
WHEREAS, ITR has the facilities and the personnel with the requisite skills,
experience and knowledge to undertake Studies;
WHEREAS, the parties hereto shall enter into a study contract for each Study
(“Study Contract” or “Study Contracts”); and
WHEREAS, the parties have entered into a Mutual Confidentiality Disclosure
Agreement dated as of April 19, 2016 (the (“MCDA”);
WHEREAS, the parties hereto wish to set forth the additional general terms and
conditions that shall govern their relationship;
NOW, THEREFORE, the parties hereto agree as follows:
 
Page 1 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 

1. Study Contract

For each Study, the Sponsor and ITR shall enter into a Study Contract in the
format attached as Exhibit A hereto.  Each Study Contract shall stipulate the
contract price (the “Price”) and the schedule for the Study to be conducted by
ITR pursuant to this Master Contract and the Study Plan that defines the Study. 
ITR shall not begin to render services with respect to any Study nor shall the
Sponsor be obligated with respect to a Study, unless and until a Study Contract
and a Study Plan relating thereto have been accepted in writing by the Sponsor.

2. Confidentiality

This Master Contract, any Study Contract and Study Plan as well as all
information provided by the Sponsor pertaining to the Studies conducted
hereunder and all data collected or generated by ITR during the Studies shall be
considered to be the confidential information of the Sponsor (“Confidential
Information”).  Except as otherwise provided in this Master Contract or the
MCDA, ITR shall neither use nor disclose any Confidential Information without
the Sponsor’s written consent unless such disclosure is required by law, which
may include the Sponsor’s duty to file a copy of this Master Contract with the
Securities and Exchange Commission.  If such disclosure is required by law, ITR
shall: (i) notify the Sponsor of the required disclosure in advance of such
disclosure to allow the Sponsor a reasonable opportunity to seek such protective
orders or other relief as may be available in the circumstances; (ii) provide
reasonable assistance in the Sponsor’s efforts, if any, to obtain confidential
treatment of such information; and (iii) employ reasonable efforts to limit the
extent of any court ordered disclosure.
ITR shall employ its best efforts to ensure that any ITR personnel, employees,
agents and independent contractors that are involved in a Study: (i) shall not
disclose any Confidential Information to any third party; (ii) shall agree to
assign to the Sponsor any inventions that are the Sponsor’s property under
Section 13; and (iii) shall use Confidential Information solely to pursue the
Study to be carried out hereunder.  This provision shall remain in effect for
seven (7) years following the termination of this Master Contract.  Upon the
completion or early termination of a Study, ITR shall deliver all Confidential
Information and all data generated under the Study to the Sponsor pursuant to
the terms of the MNDA.

3. Method of Payment

The Price provided for in a Study Contract shall cover all ITR charges for the
Study and ITR shall supply without separate charge, all facilities, utilities,
equipment, animals, supplies, personnel, information, rights and other items
required for the performance by ITR of its services under this Master Contract
and the Study Contract.  ITR will be reimbursed only for expenses which are
expressly provided for in the Study Contract and/or Study Plan which have been
approved in advance in writing by an authorized Sponsor representative, provided
ITR has furnished such documentation for authorized expenses as the Sponsor may
reasonably request.
 
Page 2 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 
The Sponsor shall make its payments within thirty (30) days of its receipt of a
written invoice for amounts charged pursuant to the Price and the schedule of
payments detailed in the applicable Study Contract, save and except for the
first payment which shall be paid upon the Sponsor’s receipt of ITR’s invoice.

4. Performance of Studies and Amendments to Study Contracts or Study Plan

ITR shall perform Studies in accordance with the terms and conditions of this
Master Contract, the applicable Study Contract and the Study Plan for that
Study.  If any amendments or changes are expected to affect the Price of a
Study, ITR shall so advise the Sponsor and it shall submit a written estimate to
the Sponsor.  ITR shall not perform such changes without the Sponsor’s written
approval.  ITR shall recover any additional expenses and charges arising out of
the performance of such extra work to the extent that the changes related
thereto were approved, in writing, by Sponsor prior to the performance of the
extra work.  No deviation from a Study Plan may occur without the prior written
approval of the Sponsor.

5. Raw Data

If the Sponsor requests any raw data (or certified copies of same) relating to a
Study, the Sponsor shall pay ITR for the preparation, verification, duplication
and handling of such data, in accordance with ITR’s current fees for such
services.  Upon the Sponsor’s written request, ITR shall provide the Sponsor
with a written estimate of its charges for such services with respect to any
such request for raw data, prior to the Sponsor’s authorizing such work.  If the
Sponsor notifies ITR to proceed in writing then it shall be liable for ITR’s
charges and the Sponsor shall either pay ITR in accordance with the estimate
that it provided to the Sponsor or as is otherwise agreed by the parties in
writing.

6. Monitoring the Study

Authorized representatives of the Sponsor shall have the right to inspect a
Study at ITR’s premises at any time during normal working hours subject to
giving ITR two (2) business days prior written notice.  ITR shall promptly
notify the Sponsor of any material changes that occur during a Study.
 
Page 3 of 10

--------------------------------------------------------------------------------

[image00001.jpg]

 

7. Early Termination by Sponsor

The Sponsor shall have the right to terminate a Study at any time prior to its
completion by giving ten (10) days prior written notice to ITR.  The notice
period shall only commence after ITR has received the notice.  In the event of
an early termination, ITR shall use its best efforts to minimize the Sponsor’s
costs.  However, the Sponsor shall pay ITR: (i) the portion of the Price to be
charged up to the expiry of the ten (10) day period stipulated in the
termination notice for actual tasks accomplished in accordance with the Master
Contract, the Study Contract and the Study Plan; and (ii) ITR’s expenses
actually incurred and/or irrevocably committed to prior to ITR’s receipt of the
termination notice. Upon its receipt of the aforementioned payments, ITR shall
provide the Sponsor with all results and reports for work generated under the
Study up to the termination date.

8. Early termination by ITR

ITR shall have the right to terminate a Study prior to completion if any
Canadian federal or provincial laws, regulations or regulatory guidelines (the
“Legislation”) require it to do so.  If a Study is terminated for one of the
aforementioned reasons then the Sponsor shall have no recourses against ITR. 
Prior to so terminating a Study, ITR shall give the Sponsor ten (10) days prior
written notice of termination.  If the problems that arose due to the
Legislation are resolved to the satisfaction of ITR and its counsel then ITR
shall not terminate the Study.  If the problems that arose due to the
Legislation are not resolved to the satisfaction of ITR and its counsel within
the said ten (10) day delay then the Study shall be terminated by ITR and the
Sponsor shall immediately pay all amounts owing for the Study. In addition, the
Sponsor shall pay all costs and expenses that ITR has incurred and/or is
irrevocably committed to for the Study.  ITR shall not be obliged to incur any
additional costs and/or obligations after it terminates a Study pursuant to this
clause.

9. Early Termination by ITR Because of Unpaid or Delinquent Accounts

ITR shall have the right to terminate a Study prior to its completion if the
Sponsor fails to make a payment that is due and remedy such failure within the
time period set forth hereinbelow.  Prior to terminating a Study for a payment
default, ITR shall notify the Sponsor, in writing, of ITR’s intention to
terminate if the payment default is not immediately cured.  The Sponsor shall
have five (5) working days from the Sponsor’s receipt of such notice within
which to cure its default.  If ITR terminates a Study because of a payment
default then the Sponsor shall have no claim or recourse against ITR because of
the Study termination.  ITR shall not be obliged to incur any additional costs
and/or obligations after sending its written notice of termination to the
Sponsor until its receipt of the Sponsor’s payment.  If a termination occurs in
accordance with the foregoing, the Sponsor shall pay ITR: (i) the portion of the
Price for tasks accomplished; (ii) expenses actually incurred and/or irrevocably
committed to for the Study; and (iii) in addition, a penalty that is equal to
ten percent (10%) of the portion of the Price allocated to the cancelled portion
of the Study, provided that the said amount shall not exceed the total Price for
the Study.
 
 
Page 4 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 

10. Test Materials

ITR shall manage the Test Materials in accordance with the applicable Study Plan
and shall use them only in connection with the applicable Study at the
facility(ies) designated in the Study Plan for that Study.  The Sponsor shall
provide ITR with sufficient quantities of all Test Materials to perform the
Study, as described in detail in the Study Plan, as well as sufficient data, to
the extent available to the Sponsor, to ensure the stability and safety of the
Test Materials.
Upon the completion of a Study or upon the written request of the Sponsor, any
remaining samples of the Test Materials will be promptly returned to the Sponsor
and, if applicable, the said samples shall be retained in compliance with any
American and/or Canadian applicable legal or regulatory requirements.

11. Reports

Copies of the quality assured (QA’d) draft and final reports, including
summaries and analyses of the results (“Reports”), shall be provided promptly
pursuant to the Master Contract, the Study Contract and the Study Plan.  If
additional Reports or copies of same are requested by Sponsor, a reasonable fee
may be charged by ITR for their preparation, handling and dispatch.  Upon the
Sponsor’s written request, ITR shall provide the Sponsor with a written estimate
of such charges.

12. Storage of Raw Data

All work product, except wet specimens of blood, urines, feces and biological
fluids, shall be retained by ITR for a period no shorter than the longer of: (i)
one (1) year following the issuance of a QA’d draft report by ITR; and (ii) the
longest period required by any laws, regulations or rules applicable to the
Study and specified in the Study Plan (the “Retention Period”).  During the
Retention Period, work product shall be available for inspection by the Sponsor,
its authorized representative or any government or regulatory agent acting in
the course of his professional duties.
 
Page 5 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 
 
ITR shall not discard or destroy any work product relating to a Study during the
Retention Period, except wet specimens of blood, urines, feces and biological
fluids unless otherwise agreed upon in writing and in advance by the Sponsor. 
All wet specimens of blood, urines, feces and biological fluids obtained in the
course of a Study shall be retained or disposed of as specified in the
applicable Study Plan.
Upon the expiration of the Retention Period, ITR shall endeavour to contact the
Sponsor to determine whether: (i) to return the work product (all reasonable
shipping, handling and/or insurance charges shall be at the Sponsor’s expense);
(ii) to extend the storage of work product (at reasonable and prevailing rates
that are in effect at that time); or (iii) to dispose of any work product (at
reasonable and prevailing rates that are in effect at that time).

13. Patents and Inventions

All inventions, improvements in know-how, new uses, processes, techniques and
compounds conceived or reduced to practice in the course of or as a result of
any Study (collectively, “Inventions”) and all results and data generated
hereunder (“Results”) shall be and shall remain the sole property of the
Sponsor.  To the extent that the Inventions and Results provided hereunder
result in the creation of original works subject to copyright (referred to as
“Work Product”), ITR agrees that the Sponsor shall own all copyrights in and to
the Work Product.  To the extent that the Work Product includes material subject
to copyright, patent, trade secret, or other proprietary right protection, ITR
hereby assigns to the Sponsor, its successors and assigns, all right, title and
interest in and to the Work Product, to the extent ITR holds such rights,
including all copyrights, patents, trade secrets, and other proprietary rights
therein (including renewals thereof).  ITR shall execute and deliver such
instruments and take such other action as may be required and requested by the
Sponsor at the Sponsor’s request and expense to carry out the assignment
contemplated by this paragraph.  To the extent permitted by applicable law,
Consultant hereby waives all moral rights in and to the Work Product.
By incorporating into any Inventions or Results any original work or authorship
created prior to each Study Contract and Study Plan (the “Prior Works”), ITR
thereby grants the Sponsor a worldwide, perpetual, nonexclusive, transferable
license to use, distribute, publish, or publicly display such Prior Works and
modify such Prior Works as incorporated into the Inventions and Results.  ITR
will otherwise retain all rights in ITR’s Prior Works.
 
Page 6 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 
 

14. Advertising

The name of the Sponsor or its personnel may not be used in ITR’s promotional
literature or advertising without the prior written permission of the Sponsor.

15. Publications

Neither ITR nor its employees, agents or consultants may publish or otherwise
publicly disclose any of the work conducted hereunder or any of its Results
without Sponsor’s prior written consent.
The Sponsor has the right to the initial publication of the Results of a Study
or to authorize a joint publication with ITR and it may authorize ITR to publish
the Results independently.  Any specific request of the Sponsor for ITR to
publish independently or jointly may involve additional costs that will be the
Sponsor’s sole responsibility.

16. Liability

If a material error or omission or the proven gross negligence of ITR renders
the data generated or collected under a Study invalid or otherwise unusable by
Sponsor or prevents the use of Results, ITR’s only obligation shall be, at ITR’s
option: (i) to immediately repeat the Study at ITR’s sole expense; or (ii) where
that is not practicable, to refund the Sponsor the portion of the Price that was
paid by the Sponsor to ITR.
The Sponsor acknowledges that ITR has not participated in the manufacture of any
Test Materials supplied by the Sponsor and it acknowledges that ITR’s sole
mandate is to test the Test Materials in accordance with the terms of the Master
Contract, Study Contracts and Study Plans.  Accordingly, the Sponsor shall hold
harmless, defend, release and indemnify ITR and its officers, directors,
employees and other agents and representatives (“ITR Parties”) from any claims,
damages (including loss of life), liabilities, costs and expenses, including
interest and professional fees directly resulting from the foregoing
(collectively “Claims”), that may arise from the use of any Test Materials. 
Nevertheless, the Sponsor shall not be obliged to hold harmless, defend, release
and indemnify ITR Parties against Claims if it is proved that: (i) ITR failed to
comply with applicable American and/or Canadian laws and regulations; or (ii)
ITR was grossly negligent or engaged in intentional misconduct.
 
Page 7 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 
 
ITR shall not be considered to have been grossly negligent or to have engaged in
intentional misconduct nor shall it be deemed or held to have failed to comply
with applicable Canadian laws and regulations if it was following the Sponsor’s
instructions.

17. Force Majeure

Either party hereto shall be excused from performing its obligations under this
Master Contract, any Study Contract, Study Plan and all subsequent amendments
thereto if its performance is delayed or prevented by any cause beyond its
reasonable control, including but not limited to, Acts of God, fires,
explosions, earthquakes, weather, power failures, floods, disease, strikes,
civil strife, riots, public demonstrations, animal rights activist activities
against either party and/or their officers, directors and employees, government
actions or embargoes.  Performance shall be excused only to the extent of and
during the reasonable continuance of such events.  Any deadline or time for
performance specified in a Study Contract or a Study Plan that falls during or
after the occurrence of any of the events referred to herein shall be
automatically extended for a period of time equal to the shorter of: (i) the
period of such events; or (ii) the period required for ITR to reasonably address
the problems or delays caused by such events.  ITR shall immediately notify the
Sponsor if, by reason of any of the foregoing events, it is unable to meet any
deadline specified in any Study Contract or Study Plan.  If any part of a Study
is rendered invalid as a result of the foregoing events, ITR shall, upon the
written request of the Sponsor and at Sponsor’s cost, repeat that part of the
Study affected by the disability.

18. Compliance

ITR shall conduct the Studies in compliance with American and Canadian Good
Laboratory Practices and related regulatory guidelines.  The Sponsor
acknowledges that ITR does not warrant or represent that the Results of the
Study shall be acceptable to any regulatory or governmental agency to which they
are presented.  The Sponsor also acknowledges that ITR does not warrant that the
Results of the Study shall enable the Sponsor to market, commercialize or
otherwise exploit the Test Materials.

19. Amendments

No amendments to this Master Contract, any Study Contract or Study Plan shall be
valid and binding unless the same are accepted in writing by ITR and the
Sponsor.  When used in this Master Contract, the terms “Master Contract”, “Study
Contracts” and “Study Plans” shall include any amendments thereto.
 
Page 8 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 
 

20. Independent Contractor

ITR’s status hereunder is that of an independent contractor and ITR has no
authority to bind or act on behalf of the Sponsor.  ITR is and will be solely
responsible for filing of tax returns and payment, as required, with respect to
its receipt of fees under each Study Contract.  No part of the compensation
payable to ITR will be subject to withholding by the Sponsor for the payment of
any social security, federal, state or any other employee payroll taxes.  If
required by the Sponsor, ITR shall prepare and sign such documents affirming its
citizenship and residency for tax purposes.

21. Waiver

No waiver of any term, provision or condition of this Master Contract, any Study
Contract or any Study Plan, whether by conduct or otherwise, shall be deemed to
be or construed to be a waiver of any such term, provision or condition or of
any other term, provision or condition of this Master Contract, any Study
Contract or any Study Plan.

22. Assignment

This Master Contract, all Study Contracts and all the Study Plans, may not be
assigned without the prior written consent of the other party hereto which such
consent shall not be unreasonably withheld.  This Master Contract shall inure to
the benefit of and be binding upon each party, its successors and assigns.  No
assignment shall relieve either party from having to perform any obligation
under this Master Contract, the Study Contracts and the Study Plans.

23. Governing Law

This Master Contract, all Study Contracts and all Study Plans shall be construed
and enforced solely in accordance with the laws of the Province of Quebec and
the laws of Canada applicable therein.  The aforementioned laws shall be applied
without regard to conflict of law principles that would require the application
of any other law.

24. Entire Agreement

This Master Contract together with each accepted Study Contracts and Study
Plans, represents the entire understanding of the parties with respect to the
subject matters hereof.  In the event of any inconsistencies between this Master
Contract, any Study Contract or Study Plan and/or any subsequent amendments
thereto, the terms of this Master Contract shall prevail.
 
Page 9 of 10

--------------------------------------------------------------------------------

[image00001.jpg]
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Master Contract
as of the Effective Date that is stipulated above.


ProtoKinetix, Incorporated
 
ITR Laboratories Canada Inc.
 
By:
/s/Clarence E. Smith
 
By:
/s/Ginette Bain
 
Name:
 
Clarence E. Smith
 
 
Name:
 
Ginette Bain
 
Title:
 
President, CEO
 
 
Title:
 
Senior Vice President
 
Date:
 
April 21, 2016
 
 
Date:
 
April 21, 2016





 
 
 
 
 
 
Page 10 of 10